Citation Nr: 1434144	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for hearing loss.

3.  Entitlement to service connection for a left leg and hip disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a panic disorder, to include as secondary to the left leg and hip disorder.



REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978 and from August 1981 to June 1989.  He had additional service in the United States Air Force Reserve, including active duty for training in March 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.  A review of the Virtual VA and VBMS electronic claims files does not reveal additional documents pertinent to the present appeal, with the exception of the Board hearing transcript (Virtual VA).

The issues of entitlement to service connection for a left leg and hip disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is requested.

2.  On June 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to an initial compensable evaluation for hearing loss is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial compensable evaluation for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran and his authorized representative withdrew the issues of entitlement to an initial evaluation in excess of 10 percent for tinnitus and an initial compensable evaluation for hearing loss during the June 2014 hearing, as noted on the record.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.
ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.

The appeal as to the issue of entitlement to an initial compensable evaluation for hearing loss is dismissed.


REMAND

During the June 2014 Board hearing, the Veterans Law Judge noted for the record that the Veteran's representative specifically requested that the case be returned to the AOJ for consideration of additional evidence in the first instance.  See Bd. Hrg. Tr. at 2-3.  In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, it does not appear that any related documents from SSA are of record.  Thus, the Board finds that remand is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining a VA clarifying opinion(s) or scheduling the Veteran for another VA examination, as appropriate.
3.  The case should then be reviewed by the AOJ on the basis of additional evidence, to include all evidence received since the April 2014 SSOC.  It is noted that the Veteran has submitted additional evidence from private medical providers without a waiver of initial AOJ consideration.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


